Title: To George Washington from Brigadier General Thomas Nelson, Jr., 24 October 1777
From: Nelson, Thomas Jr.
To: Washington, George



Dear General
Williamsburg [Va.] Octr 24th 1777

After the militia, that had been call’d into service, were discharg’d, I took a trip to Hanover, which prevented my receiving your favor of the 27th of Septr so soon as I otherwise should have done; & therefore could not answer it by the return of the post.
My apprehensions that the number of your Troops was not so great as was represented, added to my great anxiety, that an end should be put to the War this Campaign if possible, induc’d me to propose marching with a Body of Militia to reinforce your Army; and altho they might not have join’d you so soon as you or myself could have wish’d, yet they might have been in time to have afforded some assistance, provided the Enemy, as they unfortunately have done, had penetrated into the Country.
That the aid to be afforded by Militia is by no means desirable, provided other could be procur’d, I am very sensible, but indeed my Dear General I am sorry to tell you, that you are in future, to expect only drafted militia, or Volunteers for a term from this State, the plan of permitting the men to raise one for the Continental Service having induced many among us to give as high as £100 for a recruit, which has effectually put a stop to the enlisting business for the bounty of 20 dollars, so that unless we demolish the British Army, before the time for which our Troops were rais’d, expire, our Independency must rest upon Militia; for which reason I would wish to keep some of them in constant training, notwithstanding the expence that would accrue from it.
Our friend Colo. Harrison arriv’d in Town yesterday Evening and has given me an account of your unsuccessful attack upon the Enemy at & near German Town. It is no uncommon thing in Battles, when Fortune seems ready to declare herself propitious to one side, for some circumstance and often a trifling one, to change the face of affairs and induce her to act quite a contrary part in favor of the other. This seems to have been the case at German Town, only that we know not what occasion’d

our Troops to retreat so precipitately. That you may be more successful in your next attack is the sincere wish of Dear General Your most Obedt Servt

Thos Nelson jr

